IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00141-CR

PETE GONZALES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 54th District Court
                           McLennan County, Texas
                           Trial Court No. 1999-259-C


                                      ORDER


      This proceeding was abated for findings to be made by the trial court in connection

with a Chapter 64 DNA appeal. The findings have been made and filed as part of a

supplemental clerk’s record. Accordingly, this proceeding is hereby reinstated on the

Court’s docket.

      The appellant, Pete Gonzales, has filed a motion titled, “Motion for Leave to File

Additional Briefing Post-Abatement Order.” In the motion, appellant wants additional
time to file supplemental briefing and also requests that the Court consider attachments

to the motion and make them part of the appellate record. We grant the motion only in

part.

        Based on the procedural posture of this proceeding, we grant the motion to the

extent we authorize supplemental briefing on any new issues raised by the trial court’s

findings, which supplemental briefing is hereby expressly authorized. The Court notes,

however, that it may be less confusing if appellant files an amended brief which fully

replaces the current briefing and brings forth any issues remaining from the briefing

before the case was abated along with any new issues regarding the findings made by

the trial court on abatement. While the Court leaves the determination of whether to file

a comprehensive amended brief containing all the issues currently remaining to be

addressed by the Court or only a supplemental brief containing only new issues not

previously raised, appellant’s brief is due 45 days from the date of this order or as may

be extended by a subsequent order of this Court.

        The referenced motion is denied to the extent that it request that we make the

exhibits to the motion part of the record in this proceeding. If there are errors in, or

omissions from, the clerk’s or reporter’s record, the rules of appellate procedure provide

the procedure and process for correcting the record. See TEX. R. APP. P, 34.5(c); 34.6(e).

Appellant is responsible for determining if anything is missing from the clerk’s record as

filed with this Court and to take the appropriate action, if any, as necessary to complete


Gonzales v. State                                                                   Page 2
or correct the clerk’s record. A motion for extension of time to file the brief should be

presented for the Court’s consideration if additional time is needed to comply with the

procedure or process before the brief can be prepared.




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Reinstated
Motion granted in part and denied in part
Order issued and filed July 17, 2019
Publish
[RWO]




Gonzales v. State                                                                  Page 3